DISMISS; and Opinion Filed July 9, 2019.




                                                                     In The
                                            Court of Appeals
                                     Fifth District of Texas at Dallas
                                                          No. 05-19-00304-CV

            ALLANTEE HOLDINGS, INC., AND ESTEE URAM-JARVIS, Appellants
                                       V.
                      HAMMERSMITH REALTY, INC., Appellee

                                   On Appeal from the 68th Judicial District Court
                                               Dallas County, Texas
                                        Trial Court Cause No. DC-18-06138

                                            MEMORANDUM OPINION
                                      Before Justices Molberg, Osborne, and Reichek
                                               Opinion by Justice Molberg
               Before the Court is appellants’ motion to dismiss the appeal.1 Appellants inform the

Court that the parties have resolved the matters in dispute and that the appeal is now moot.

Accordingly, we grant the motion and dismiss this appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                                            /Ken Molberg/
                                                                            KEN MOLBERG
                                                                            JUSTICE


190304F.P05



     1
        Although the motion represents it is filed jointly by the parties, it is signed only by counsel for appellants. Accordingly, we will treat the
motion as appellants’ motion. We note that in a June 5, 2019 unopposed motion for extension of time to file its brief, appellee reported the parties
were close to resolving the matters in dispute.
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 ALLANTEE HOLDINGS, INC., AND                        On Appeal from the 68th Judicial District
 ESTEE URAM-JARVIS, Appellants                       Court, Dallas County, Texas
                                                     Trial Court Cause No. DC-18-06138.
 No. 05-19-00304-CV         V.                       Opinion delivered by Justice Molberg.
                                                     Justices Osborne and Reichek participating.
 HAMMERSMITH REALTY, INC.,
 Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 9th day of July, 2019.




                                               –2–